ORDER
PER CURIAM
On consideration of the certified order and opinion of the Supreme Court of New York disbarring respondent from the practice of law, this court’s August 9, 2010, order suspending respondent pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline that included a letter sent by respondent to Bar Counsel, and it appearing that respondent has failed to file either a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Paul W. Bergrin, Esquire, is hereby disbarred from the practice of law in the District of Columbia. See In re Fuller, 930 A.2d 194, 198 (D.C. 2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate, including those involving disbarment). Also see In re Zdravkovich, 831 A.2d 964 (D.C.2003) (In a reciprocal disciplinary proceedings, a respondent may not re-litigate the findings of facts determined by the reciprocal tribunal). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C. Bar. R. XI, § 14(g).